DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 to 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 16 of U.S. Patent No. 11,155,930. Although the claims at issue are not identical, they are not patentably distinct from each other because the sole difference between the instant claims and the patented claims is the pull rod placement.  However, it  would have been obvious to one of ordinary skill in  the art before the filing date of the instant invention to include the pull rod through the hole and temperature field device in the patented claims in order to grow and pull a uniform crystal, noting that the patented claims are open to include this arrangement and is shown in the dependent claims.
Claims 1 to 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 20 of U.S. Patent No. 10,844,514. Although the claims at issue are not identical, they are not patentably distinct from each other because the sole difference between the instant claims and the patented claims is the cooling means.  However, it  would have been obvious to one of ordinary skill in  the art before the filing date of the instant invention to include a cooling means on the furnace chamber in the instant claims in order to uniformly cooling the ingot, noting a cooling means is the instant dependent claims.
Claim s 1 to 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1 to 20 of copending Application No. 17/451,857 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the sole difference between the instant claims and the copending claims is the addition of a weight sensor.  However, it would have been obvious to one of ordinary skill in the art to modify the instant claims by the addition of a weight sensor in order to increase control over the over ingot.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim s 1 to 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 20 of copending Application No. 17/451,857 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the sole difference between the instant claims and the copending claims is the addition of a first driving device with a pillar with side rails and screws.  However, it would have been obvious to one of ordinary skill in the art to modify the instant claims by the addition of a driving device in order to increase control over the over ingot growth.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464. The examiner can normally be reached M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





RMK

/ROBERT M KUNEMUND/Primary Examiner, Art Unit 1714